Opinion issued December 23, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00618-CV
____________

IN RE MARY C. EGERT, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Mary C. Egert, has filed a petition for a writ of mandamus complaining
that Judge Christopher


 abused her discretion by entering an order on May 10, 2004
that granted the motion of Texas Medical Center to join responsible third party.  
          We deny the petition for a writ of mandamus.  
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.